                           UNITED STATES DISTRICT COURT
                                DISTRICT OF MAINE

                                                            CIVIL ACTION NO:

 THE BANK OF NEW YORK MELLON, F/K/A
 THE BANK OF NEW YORK, AS SUCCESSOR
 TRUSTEE FOR JPMORGAN CHASE BANK,
 N.A., AS TRUSTEE FOR NOVASTAR
 MORTGAGE FUNDING TRUST, SERIES
 2005-4 NOVASTAR HOME EQUITY LOAN
 ASSET-BACKED CERTIFICATES, SERIES
 2005-4

                   PLAINTIFF
 v.

 LEROY W. GILBERT AND CATHY M.
 GILBERT



                 DEFENDANTS



                            COMPLAINT FOR FORECLOSURE

  PROPERTY ADDRESS: 601 DUCK PUDDLE ROAD, WALDOBORO, ME 04572
 MORTGAGE RECORDED AT BOOK 3585, PAGE 259 AT THE LINCOLN COUNTY
                       REGISTRY OF DEEDS


       NOW COMES Plaintiff, The Bank of New York Mellon, f/k/a The Bank of New York,

as Successor Trustee for JPMorgan Chase Bank, N.A., as Trustee for Novastar Mortgage

Funding Trust, Series 2005-4 NovaStar Home Equity Loan Asset-Backed Certificates, Series

2005-4, by and through its attorneys, Bendett & McHugh, P.C., and complains against the

Defendant pursuant to 14 M.R.S. § 6321 et seq., saying further as follows:



                                               1
                            JURISDICTION AND VENUE

1. This Court has diversity jurisdiction pursuant 28 U.S.C. § 1332 because Plaintiff and

   Defendants are citizens of different states and the matter in controversy exceeds the sum

   or value of $75,000.00, exclusive of interest and costs. Any Court of the United States,

   upon the filing of an appropriate pleading, may declare the rights and other legal relations

   of any interested party seeking such declaration, whether or not further relief is or could

   be sought under 28 U.S.C. § 2201.

2. Venue is properly exercised pursuant to 28 U.S.C. §1391(b)(2) insofar as all or a

   substantial portion of the events that give rise to Plaintiff’s claims transpired in Maine

   and the property is located in Maine.


                                        PARTIES

3. The Bank of New York Mellon, f/k/a The Bank of New York, as Successor Trustee for

   JPMorgan Chase Bank, N.A., as Trustee for Novastar Mortgage Funding Trust, Series

   2005-4 NovaStar Home Equity Loan Asset-Backed Certificates, Series 2005-4,

   (“Plaintiff”) is a corporate trustee incorporated in the State of Delaware having a

   principal place of business at One Wall Street, Floor 2, New York, New York.

4. Defendants, Leroy W. Gilbert and Cathy M. Gilbert, are residents of Waldoboro,

   County of Lincoln and State of Maine.

                                           FACTS

5. Defendants Leroy W. Gilbert and Cathy M. Gilbert, are the owners of certain real

   property located at 601 Duck Puddle Road, Waldoboro, Maine (the “Premises”) by

   virtue of a deed from The First National Bank of Damariscotta, dated May 17, 1999, and

   recorded in the Lincoln County Registry of Deeds on June 4, 1999 in Book 2463 at Page

                                             2
   324 and being more particularly described by the attached legal description. See Exhibit

   A.

6. On November 2, 2005, Defendants, Leroy W. Gilbert and Cathy M. Gilbert, executed

   and delivered to Novastar Mortgage, Inc. a certain promissory note in the original

   principal amount of $154,350.00 (the “Note”). See Exhibit B.

7. Plaintiff is entitled to enforce the Note as the Note was endorsed to The Bank of to

   The Bank of New York Mellon, as Successor Trustee under Novastar Mortgage

   Funding Trust, Series 205-4, thereafter endorsed to Plaintiff and subsequently

   endorsed in blank.

8. Plaintiff certifies that the owner of the Note is The Bank of New York Mellon, f/k/a The

   Bank of New York, as Successor Trustee for JPMorgan Chase Bank, N.A., as Trustee

   for Novastar Mortgage Funding Trust, Series 2005-4 NovaStar Home Equity Loan

   Asset-Backed Certificates, Series 2005-4.

9. To secure said Note, in the amount of $154,350.00, Defendants, Leroy W. Gilbert and

   Cathy M. Gilbert, executed and delivered a Mortgage in favor of Mortgage Electronic

   Registration Systems, Inc., as nominee for Novastar Mortgage, Inc., dated November 2,

   2005 and recorded in the Lincoln County Registry of Deeds in Book 3585 at Page 259

   securing the property located at 601 Duck Puddle Road, Waldoboro, ME, 04572 (the

   “Mortgage). See Exhibit C.

10. Said Mortgage was assigned from Mortgage Electronic Registration Systems, Inc., as

   nominee for Novastar Mortgage, Inc. to The Bank of New York Mellon, as Successor

   Trustee under Novastar Mortgage Funding Trust, Series 2005-4 by an Assignment of




                                            3
   Mortgage, dated July 29, 2011 and recorded on August 17, 2011 in Book 4429 at Page

   276 of the Lincoln County Registry of Deeds. See Exhibit D1.

11. Said Mortgage was assigned from The Bank of New York Mellon, as Successor Trustee

   under Novastar Mortgage Funding Trust, Series 2005-4 to Plaintiff by an Assignment of

   Mortgage, dated July 23, 2014 and recorded on August 19, 2014 in Book 4809 at Page

   245 of the Lincoln County Registry of Deeds. See Exhibit D2.

12. Said Mortgage was assigned from Novastar Mortgage, Inc. to Plaintiff by an Assignment

   of Mortgage, dated May 13, 2015 and recorded on May 28, 2015 in Book 4890 at Page

   101 of the Lincoln County Registry of Deeds. See Exhibit D3.

13. Plaintiff, directly or through its agent, is in possession of the original Note, Mortgage and

   any assignments.

14. Plaintiff is the party entitled to collect the debt evidenced by said Note and is the party

   entitled to enforce the Mortgage, and has the right to foreclose the Mortgage.

15. Defendants Leroy W. Gilbert and Cathy M. Gilbert are presently in default of the Note,

   having failed to make the monthly payment due February 1, 2018, and having failed to

   make all payments due thereafter. As a result thereof, Defendants have breached a

   condition of the Mortgage.

16. In compliance with the Note and Mortgage and/or 14 M.R.S.A. § 6111, on or about June

   18, 2018, Plaintiff sent a Notice of Default to the mortgagor and any co-signor against

   whom the mortgagee is enforcing the obligation secured by the mortgage, by certified

   mail, return receipt requested and/or by regular mail, postage prepaid (herein after

   referred to as the “Demand Letter”). See Exhibit E.




                                              4
17. Defendants, Leroy W. Gilbert and Cathy M. Gilbert, have failed to cure the default

   prior to the expiration of the Demand Letter. In accordance with the Note and the

   Mortgage, Plaintiff has declared the entire principal amount outstanding, accrued

   interest thereon, and all other sums due under the Note and Mortgage to be

   presently due and payable.

18. The total amount owed under the Note and Mortgage as of July 30, 2018, is $76,412.73

   includes Unpaid Principal Balance in the amount of $73,640.22; Accrued Interest in the

   amount of $1,718.61; Late Fees in the amount of $94.52; Property inspection fees in the

   amount of $72.50; Escrow Advances in the amount of $754.88 plus additional expenses

   and reasonable attorney’s fees and costs.

19. Plaintiff anticipates that additional disbursements will be made for attorney’s fees

   and other services rendered during the foreclosure and sale.

20. Upon information and belief, Defendants, Leroy W. Gilbert and Cathy M. Gilbert,

   are presently in possession of the subject property originally secured by the

   Mortgage.


                             COUNT I – FORECLOSURE

21. Plaintiff, The Bank of New York Mellon, f/k/a The Bank of New York, as Successor

   Trustee for JPMorgan Chase Bank, N.A., as Trustee for Novastar Mortgage Funding

   Trust, Series 2005-4 NovaStar Home Equity Loan Asset-Backed Certificates, Series

   2005-4, repeats and realleges paragraphs 1 through 20 as if fully set forth herein.

22. This is an action for foreclosure and title to real estate located at 601 Duck Puddle Road,

   Waldoboro, ME, 04572, County of Lincoln, and State of Maine. See Exhibit A.




                                               5
23. Plaintiff, The Bank of New York Mellon, f/k/a The Bank of New York, as Successor

   Trustee for JPMorgan Chase Bank, N.A., as Trustee for Novastar Mortgage Funding

   Trust, Series 2005-4 NovaStar Home Equity Loan Asset-Backed Certificates, Series

   2005-4, is the holder of the Note pursuant to endorsement by the previous holder and

   physical possession of the Note. As such, Plaintiff has the right to foreclosure upon the

   subject property.

24. The Bank of New York Mellon, f/k/a The Bank of New York, as Successor

   Trustee for JPMorgan Chase Bank, N.A., as Trustee for Novastar Mortgage

   Funding Trust, Series 2005-4 NovaStar Home Equity Loan Asset-Backed

   Certificates, Series 2005-4 is the current owner and investor of the Mortgage

   and Note.

25. Defendants, Leroy W. Gilbert and Cathy M. Gilbert, are presently in default on said

   Mortgage and Note, having failed to make the monthly payment(s) due As a result,

   Leroy W. Gilbert and Cathy M. Gilbert have breached the condition of the Mortgage and

   Note.

26. The total amount owed under the Note and Mortgage as of July 30, 2018, is $76,412.73

   includes Unpaid Principal Balance in the amount of $73,640.22; Accrued Interest in the

   amount of $1,718.61; Late Fees in the amount of $94.52; Property inspection fees in the

   amount of $72.50; Escrow Advances in the amount of $754.88 plus additional expenses

   and reasonable attorney’s fees and costs.

27. The record established through the Lincoln County Registry of Deeds indicates that

   there are no public utility easements recorded subsequent to the Mortgage and prior to




                                               6
   the commencement of these proceedings affecting the mortgaged premises at issue

   herein.

28. By virtue of Defendants' breach of condition, Plaintiff, The Bank of New York Mellon,

   f/k/a The Bank of New York, as Successor Trustee for JPMorgan Chase Bank, N.A., as

   Trustee for Novastar Mortgage Funding Trust, Series 2005-4 NovaStar Home Equity

   Loan Asset-Backed Certificates, Series 2005-4, hereby demands a foreclosure on said

   real estate.

29. Notice in conformity with 14 M.R.S.A. §6111 was sent to Defendants, Leroy W.

   Gilbert and Cathy M. Gilbert, on June 19, 2018 as evidenced by the Certificate of

   Mailing. See Exhibit F.

30. Defendants, Leroy W. Gilbert and Cathy M. Gilbert, is/are not in the Military as

   evidenced by the attached Exhibit G.

                             COUNT II – UNJUST ENRICHMENT

31. Plaintiff, The Bank of New York Mellon, f/k/a The Bank of New York, as Successor

   Trustee for JPMorgan Chase Bank, N.A., as Trustee for Novastar Mortgage Funding

   Trust, Series 2005-4 NovaStar Home Equity Loan Asset-Backed Certificates, Series

   2005-4 repeats and re-alleges paragraphs 1 through 28 as if fully set forth herein.

32. Mortgage Electronic Registration Systems, Inc., as nominee for Novastar Mortgage, Inc.,

   predecessor-in-interest to The Bank of New York Mellon, f/k/a The Bank of New York,

   as Successor Trustee for JPMorgan Chase Bank, N.A., as Trustee for Novastar Mortgage

   Funding Trust, Series 2005-4 NovaStar Home Equity Loan Asset-Backed Certificates,

   Series 2005-4, loaned Defendants, Leroy W. Gilbert and Cathy M. Gilbert, $154,350.00.

   See Exhibit B.



                                            7
   33. Defendants, Leroy W. Gilbert and Cathy M. Gilbert, have failed to repay the loan

       obligation pursuant to the terms of the Note and Mortgage.

   34. As a result, Defendants, Leroy W. Gilbert and Cathy M. Gilbert, have been unjustly

       enriched to the detriment of Plaintiff, The Bank of New York Mellon, f/k/a The Bank of

       New York, as Successor Trustee for JPMorgan Chase Bank, N.A., as Trustee for

       Novastar Mortgage Funding Trust, Series 2005-4 NovaStar Home Equity Loan Asset-

       Backed Certificates, Series 2005-4, as successor-in-interest to Mortgage Electronic

       Registration Systems, Inc., as nominee for Novastar Mortgage, Inc. by having received

       the benefits described above without repayment pursuant to the terms of the Note and

       Mortgage.

   35. As such, Plaintiff, The Bank of New York Mellon, f/k/a The Bank of New York, as

       Successor Trustee for JPMorgan Chase Bank, N.A., as Trustee for Novastar Mortgage

       Funding Trust, Series 2005-4 NovaStar Home Equity Loan Asset-Backed Certificates,

       Series 2005-4, is entitled to relief

                                        PRAYERS FOR RELIEF

WHEREFORE, Plaintiff, The Bank of New York Mellon, f/k/a The Bank of New York, as

Successor Trustee for JPMorgan Chase Bank, N.A., as Trustee for Novastar Mortgage Funding

Trust, Series 2005-4 NovaStar Home Equity Loan Asset-Backed Certificates, Series 2005-4,

prays this Honorable Court:

Find that Defendants entered into a contract for a sum certain in exchange for a security interest

in the subject property.

           a. Determine that there has been a breach of condition of the Mortgage;




                                                 8
b. Find that Plaintiff, The Bank of New York Mellon, f/k/a The Bank of

   New York, as Successor Trustee for JPMorgan Chase Bank, N.A., as

   Trustee for Novastar Mortgage Funding Trust, Series 2005-4 NovaStar

   Home Equity Loan Asset-Backed Certificates, Series 2005-4, is entitled

   to enforce the terms and conditions of the Note and Mortgage;

c. Determine the amounts due under the Note and secured by the Mortgage,

   including principal, interest, reasonable attorney’s fees, court costs and other

   expenses;

d. Find that the Defendants are liable for any deficiency balance remaining due to

   Plaintiff after the sale of the mortgaged real estate and application of the proceeds

   of sale (this prayer is void for any Defendant that did not execute the Note or

   Guaranty and for any Defendant who has been granted discharge in bankruptcy);

e. Issue a Judgment of Foreclosure and Sale in conformity with Title 14, M.R.S. §

   6322;

f. Order exclusive possession of the real estate to Plaintiff upon the expiration of the

   statutory ninety (90) day period of redemption and direct the clerk to issue a Writ

   of Possession at the request of Plaintiff;

g. Find that by virtue of the Note and Mortgage, Defendants, Leroy W. Gilbert

   and Cathy M. Gilbert, have been unjustly enriched at Plaintiff’s expense; and




                                      9
          h. Order such other and further relief as this Honorable Court deems just and proper.

                                           Respectfully submitted,

                                           The Bank of New York Mellon, f/k/a The Bank of
                                           New York, as Successor Trustee for JPMorgan
                                           Chase Bank, N.A., as Trustee for Novastar
                                           Mortgage Funding Trust, Series 2005-4 NovaStar
                                           Home Equity Loan Asset-Backed Certificates,
                                           Series 2005-4

                                           By its Attorneys,
                                           BENDETT & MCHUGH, P.C.


Dated: April 12, 2019                      By:/s/ Carly J. Traub, Esq. Bar No. 5612
                                              MECourtMailings@bmpc-law.com

                                               /s/ Santo Longo, Esq. Bar No.: 5192
                                               MECourtMailings@bmpc-law.com

                                               /s/ Andrew J. Schaefer, Esq. Bar No.: 5770
                                               MECourtMailings@bmpc-law.com

                                               Attorneys for Plaintiff
                                               Bendett & McHugh, PC
                                               30 Danforth Street, Suite 104
                                               Portland ME, 04101
                                               207-221-0016
                                               MECourtMailings@bmpc-law.com




                                              10
